Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Claims 1-5 and 7-14 are allowed.


Regarding claims 1:

The closest art of record singly or in combination fails to teach or suggest the limitations “a first bottom gate electrode formed by the first metal layer and overlapped with the oxide semiconductor layer with the first inorganic insulating film interposed between the first bottom gate electrode and the oxide semiconductor layer, a top gate electrode formed by the second metal layer and overlapped with the oxide semiconductor layer with the second inorganic insulating film interposed between the top gate electrode and the oxide semiconductor layer, and a source electrode and a drain electrode formed by the third metal layer, the source electrode and the drain electrode are respectively electrically connected to a source region and a drain region of the oxide semiconductor layer by interposing a contact hole formed in the interlayer insulating layer, the first bottom gate electrode is overlapped with the oxide semiconductor layer with the metal oxide layer interposed between the first bottom gate electrode and the oxide semiconductor layer, and the second transistor comprises: a second bottom gate electrode overlapped with the oxide semiconductor layer with the first inorganic insulating film interposed between the second bottom gate electrode and the oxide semiconductor layer, and the second bottom gate electrode not being covered 
 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art

4.	Pertinent art of record Toyoshima (US Pub. No: 20020093474) and Kaneko (US Pub. No:  20120153289) discloses display device.

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692